DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,590,270 in view of Lake, Jr. et al, US2016/0145417.
Patented claim 1 recites a process comprising the steps of 1) providing a compatibilizing agent, corresponding to claimed step (a) (for claim 11); 2) providing a heterophasic composition comprising a propylene polymer phase and an ethylene 
Note that the patented claim states that the compatibilizer has the structure shown below, wherein R301, R302, R303, and R304 may be hydrogen (for claims 14, 15) and R311 and R312 may be aryl groups (for claim 16). This corresponds to the claimed compatibilizer of formula (EX) (for claims 11-13). 
The patented claims are silent regarding the addition of a nucleating agent.
Lake discloses the production of a polypropylene composition comprising a nucleating agent (abstract). As taught by Lake, the addition of said nucleating agent was known in the art to result in improvements in optical properties such as transparency as well as physical properties such as temperature resistance (¶0015). The prior art further teaches that sodium 2, 2’-methylene-bis-(4, 6-di-tert-butylphenyl)phosphate was known in the art as a suitable nucleating agent for polypropylene (¶0024). As depicted in the following structure, this compound corresponds to the claimed nucleating agent comprising a phosphate ester anion Formula (I) when each occurrence of R1 and R2 is a C4 alkyl group and R3 is a C1 alkanediyl group (for claims 11, 18).

    PNG
    media_image1.png
    320
    398
    media_image1.png
    Greyscale

Alternatively, Lake teaches the use of disodium bicyclo[2.2.1]heptane-2,3-dicarboxylate, shown below, as a nucleating agent (¶0023). Note that this corresponds to the claimed cycloaliphatic compound of Formula (XX) when variables R20 to R29 are all hydrogen (for claims 11, 20).

    PNG
    media_image2.png
    127
    140
    media_image2.png
    Greyscale


Finally, Lake teaches the use of sodium benzoate as a nucleating agent (¶0024). As shown in the structure below, this compound corresponds to the claimed nucleating agent comprising an aromatic carboxylate anion (for claims 11, 19).

    PNG
    media_image3.png
    102
    195
    media_image3.png
    Greyscale

As taught by Lake, it was known in the art to add nucleating agents to propylene compositions to improve their optical/physical properties. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of patented claim 1 by adding sodium 2, 2’-methylene-bis-(4, 6-di-tert-butylphenyl)phosphate (for claims 11, 18), sodium benzoate (for claims 11, 19), or disodium bicyclo[2.2.1]heptane-2,3-dicarboxylate (for claims 11, 20), as a nucleating agent (for claim 11) with the reasonable expectation of obtaining a final composition having the improved properties taught by Lake.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claim 1 of U.S. Patent No. 10,590,270  and Lake, Jr. et al, US2016/0145417, as applied to claims 11-16 and 18-20 above, and further in view of Peterson et al, WO2015/138305.
The disclosure of the patented claim is discussed above.
Patented claim 1 is silent regarding the use of a compatibilizing agent having the required structure wherein variables R311 and R312 are phenyl groups.
Peterson discloses a heterophasic polymer composition (for claims 1, 11) comprising a propylene polymer phase, an ethylene polymer phase, and a compatibilizing agent (abstract) that reacts with the polymer components of the overall blend in the presence of free radicals generating during mixing ((¶0047, 0050, 0058). Peterson teaches an embodiment of said compatibilizing agent having the structure shown below, wherein R1 to R4 are all hydrogen and R11 and R12 are both phenyl groups (for claim 17) ((¶0032, 0034), corresponding to the claimed compatibilizing agent of formula (EX).

    PNG
    media_image4.png
    137
    123
    media_image4.png
    Greyscale

Both the patented claim and Peterson are directed towards the production of a heterophasic composition comprising a propylene polymer phase, an ethylene polymer phase, and a compatibilizing agent. Further note that the compatibilizing agent of Peterson 1) falls within the scope of the generic structural formula recited in patented . 

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,100,187 in view of Lake, Jr. et al, US2016/0145417, and Peterson et al, WO2015/138305.
Patented claim 1 recites a process comprising the steps of 1) providing a compatibilizing agent, corresponding to claimed step (a) (for claim 11); 2) providing a heterophasic composition comprising a propylene polymer phase and an ethylene polymer phase, corresponding to claimed step (c) (for claim 11); 3) mixing the components of the composition, corresponding to claimed step (d) (for claim 11); and 4) generating radicals in the polymer components, such that the compatibilizing agent reacts with them, corresponding to claimed step (e) (for claim 11).
The patented claims are silent regarding the addition of a compatibilizing agent of the recited structure and a nucleating agent.
Regarding the compatibilizing agent: As discussed earlier in this Action, Peterson discloses a compound having a structure which corresponds to claimed formula EX (for claims 11-16), wherein said compound is used as a compatibilizing agent in heterophasic propylene compositions.
Regarding the claimed nucleating agent: As noted above, Lake teaches that sodium 2, 2’-methylene-bis-(4, 6-di-tert-butylphenyl)phosphate (for claims 8, 18), sodium benzoate (for claims 9, 19), and disodium bicyclo[2.2.1]heptane-2,3-dicarboxylate (for claims 10, 20) were all known in the art as nucleating agents suitable for use in propylene compositions. Lake further teaches that the addition of said nucleating agent was known to result in improvements in optical properties such as transparency as well as mechanical properties such as temperature resistance.
Both the patented claim and Peterson are directed towards the production of a heterophasic composition comprising a propylene polymer phase, an ethylene polymer phase, and a compatibilizing agent. Further note that the compatibilizing agent of Peterson 1) falls within the scope of the generic structural formula recited in patented claim 1, and 2) performs the same function of compatibilizing the polymer components by reacting with them in the presence of radicals formed during mixing as the compatibilizing agent of the patented claim. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the process of the patented claim by using the compatibilizing agent of Peterson, with the reasonable expectation of obtaining a final compatibilized blend (for claim 11). Additionally, it would have been obvious to modify the patented process by adding one of the nucleating agents of Lake (for claim 11), with the reasonable expectation of obtaining a final composition having the improved properties taught by the prior art.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,745,538 in view of Lake, Jr. et al, US2016/0145417.
Patented claim 1 recites an invention which is a heterophasic composition comprising a propylene polymer phase which may be a homopolymer, corresponding to the claimed propylene polymer phase (for claim 1); an ethylene polymer phase which may be a homopolymer, corresponding to the claimed ethylene polymer phase (for claim 1); and a compatibilizing agent having the structure shown below, corresponding to the claimed compatibilizing agent comprising a fulvene moiety (for claim 1).

    PNG
    media_image5.png
    127
    128
    media_image5.png
    Greyscale

The patented claim states that R1, R2, R3, and R4 may all be hydrogen (for claims 4, 5) and R11 and R12 may both be phenyl groups (for claims 6, 7) (see formula C wherein a is 0 and R100, R101, and R102 are all c(H) groups); the compatibilizing agent of the patented claim therefore corresponds to the claimed compatibilizing agent of formula (EX) (for claims 1-3). 
The patented claim is silent regarding the addition of a nucleating agent.
As noted above, Lake teaches that sodium 2, 2’-methylene-bis-(4, 6-di-tert-butylphenyl)phosphate (for claims 8, 18), sodium benzoate (for claims 9, 19), and disodium bicyclo[2.2.1]heptane-2,3-dicarboxylate (for claims 10, 20) were all known in the art as nucleating agents suitable for use in propylene compositions. Lake further teaches that the addition of said nucleating agent was known to result in improvements in optical 
As taught by Lake, it was known in the art to add nucleating agents to propylene compositions to improve their optical/physical properties. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of patented claim 1 by adding sodium 2, 2’-methylene-bis-(4, 6-di-tert-butylphenyl)phosphate (for claim 8), sodium benzoate (for claim 9), or disodium bicyclo[2.2.1]heptane-2,3-dicarboxylate (for claim 10), as a nucleating agent (for claim 1) with the reasonable expectation of obtaining a final composition having the improved properties taught by Lake.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al, WO2015/138305.
Peterson discloses a heterophasic polymer composition (for claims 1, 11) comprising a propylene polymer phase, an ethylene polymer phase, and a compatibilizing agent (abstract). Said propylene polymer phase comprises propylene polymers selected from propylene homopolymers and copolymers of propylene and up to 50% by weight 
          
    PNG
    media_image6.png
    165
    167
    media_image6.png
    Greyscale
   
    PNG
    media_image7.png
    184
    171
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    206
    167
    media_image8.png
    Greyscale

Note that the definitions of variables R1, R2, R3, R4, R5, R6, R7, and R8 (¶0005) are identical to the definitions of variables R301, R302, R303, R304, R305, R306,R307, and R308 respectively. Prior art formulae (I), (II), and (III) therefore correspond to the claimed compatibilizing agent of formula (EI), (EIII), and (EV) respectively (for claims 1, 2, 11, 12). Peterson further teaches the addition of a nucleating agent (¶0064), corresponding to claimed nucleating agent (for claims 1, 11).
Regarding claims 3-7 and 13-17: Peterson teaches that an embodiment of the compatibilizing agent corresponds to the formula shown below (¶0032). Note that the prior art specifically teaches that a preferred embodiment of the structure below is one in which variables R1, R2, R3, and R4 are all hydrogen (for claims 4, 5, 14, 15) and variables R11 and R12 are both phenyl groups (for claims 6, 7, 16, 17) (¶0034). The prior art 

    PNG
    media_image4.png
    137
    123
    media_image4.png
    Greyscale

Regarding the claimed process: Peterson teaches that the prior art heterophasic composition is prepared by providing the disclosed components, corresponding to claimed steps (a)-(c) (for claim 11), and mixing them with one another, corresponding to claimed step (d) (for claim 11). As taught by the prior art, said mixing is performed in the presence of free radicals which have been generated in the composition, which results in said compatibilizing agent reacting with the olefin polymers present in the composition, corresponding to claimed step (e) (for claim 11) (¶0047, 0050, 0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10  and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al, WO2015/138305, as applied to claims 1-7 and 11-17 above, and further in view of Lake, Jr. et al, US2016/0145417.
As discussed earlier in this Action, Peterson discloses the production of a heterophasic composition comprising a propylene polymer phase, an ethylene polymer phase, a compatibilizing agent, and a nucleating agent.
Peterson is silent regarding the addition of a nucleating agent comprising a phosphate ester anion or an aromatic carboxylate anion.
The disclosure of Lake is discussed earlier in this Action. Briefly, Lake teaches that sodium 2, 2’-methylene-bis-(4, 6-di-tert-butylphenyl)phosphate (for claims 8, 18), sodium benzoate (for claims 9, 19), and disodium bicyclo[2.2.1]heptane-2,3-dicarboxylate (for claims 10, 20) were all known in the art as nucleating agents suitable for use in propylene compositions. Lake further teaches that the addition of said nucleating agent was known to result in improvements in optical properties such as transparency as well as mechanical properties such as temperature resistance. 
As discussed earlier in this Action, Peterson teaches the addition of a nucleating agent to the heterophasic propylene composition of WO2015/138305. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Peterson by using sodium 2, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/JEFFREY S LENIHAN/Examiner, Art Unit 1765     

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765